 8:18-cv-00233-RGK-PRSE Doc # 59 Filed: 01/07/21 Page 1 of 3 - Page ID # 300




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BRUCE MCGRONE,

                    Plaintiff,                                8:18CV233

      vs.
                                                 MEMORANDUM AND ORDER
CORPORAL SORENSEN, Guard;

                    Defendant.


      This matter is before the court on various correspondence from Plaintiff
which the court construes as a motion for status (filing 58) and a motion for
extension (filing 54).

       On May 22, 2020, Defendant filed a Motion for Summary Judgment (filing
48), along with supporting exhibits (filing 49) and a brief (filing 50). Pursuant to
the court’s local rules, Plaintiff had 21 days, or until June 12, 2020, to file a brief in
opposition to Defendant’s summary judgment motion. See NECivR 56.1(b)(2); see
also NECivR 7.1(b)(1)(B). Plaintiff did not file a brief. Instead, on July 20, 2020,
Plaintiff submitted a letter which the court docketed as a motion for extension.
(Filing 54.) In the letter, Plaintiff notified the court that he had been released from
the Nebraska State Penitentiary and was temporarily being held at the Douglas
County Correctional Center (“DCCC”) due to issues with his post-release
supervision. Plaintiff expressed his desire for additional time to seek legal counsel
to review the exhibits in his case, thereby acknowledging his awareness of
Defendant’s pending summary judgment motion. (Id. at CM/ECF pp. 2–3.)
Plaintiff also sent two other letters to the court to advise of his continued detention
in the DCCC. (Filings 56 & 57.)

     On January 6, 2021, the court received a letter from Plaintiff dated
December 31, 2020, which the court has docketed as a motion for status. (Filing
 8:18-cv-00233-RGK-PRSE Doc # 59 Filed: 01/07/21 Page 2 of 3 - Page ID # 301




58.) The letter indicates Plaintiff had been released at some point from the DCCC,
that Plaintiff had been staying at different locations and looking for housing, and
that Plaintiff had been recently placed back into custody at the DCCC, again for
post-release supervision issues. Plaintiff asks for a status update on his lawsuit if it
is still pending.

       Upon consideration, Plaintiff’s motion for status (filing 58) is granted.
Plaintiff is advised that his lawsuit is still pending in this court. Specifically, the
court has before it Defendant’s Motion for Summary Judgment (filing 48) and
Plaintiff’s motion for extension (filing 54). The court, initially, was not inclined to
grant Plaintiff any additional time to respond to Defendant’s Motion for Summary
Judgment as the motion was filed after Plaintiff’s deadline to respond had already
passed. However, in reviewing Defendant’s summary judgment motion, the court
has been unable to view sealed Exhibit 6, the video footage of the September 2,
2016 incident at issue in this case, as it is not in a format compatible with the
court’s available media-viewing technology. Accordingly, the court will grant
Plaintiff 30 days to respond to Defendant’s summary judgment motion and will
also give Defendant 30 days to advise the court whether Exhibit 6 can be provided
in a different format viewable by the court or whether other arrangements can be
made to allow the court to view Exhibit 6.

      IT IS THEREFORE ORDERED that:

      1.     Plaintiff’s motion for status (filing 58) is granted.

       2.    Plaintiff’s correspondence (filing 54), construed as a motion for
extension, is granted. Plaintiff shall have until February 8, 2021 to file a brief in
opposition to Defendant’s summary judgment motion. To avoid confusion,
Plaintiff must include his case number on any document he sends to the court.




                                           2
 8:18-cv-00233-RGK-PRSE Doc # 59 Filed: 01/07/21 Page 3 of 3 - Page ID # 302




       3.    By February 8, 2021, Defendant shall advise the court whether
Exhibit 6 can be provided in a different format viewable by the court or whether
other arrangements can be made to allow the court to view Exhibit 6.

       4.     The clerk of court is directed to set a pro se case management
deadline in this case using the following text: February 8, 2021: deadline for
Plaintiff’s brief in opposition and Defendant’s response regarding Exhibit 6.

       5.    Plaintiff shall keep the court informed of his current address at all
times while this case is pending. Failure to do so may result in dismissal without
further notice.

      Dated this 7th day of January, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                        3
